Citation Nr: 1400227	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to May 1979 and from June 1979 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the RO which denied service connection for anxiety and depression.  

In this case, the Veteran's claim was previously denied by the RO in June 2004 and August 2007.  The Veteran was notified of these decisions and did not perfect an appeal.  See 38 C.F.R. § 20.302(b).  However, in September 2009, within one year of the January 2009 rating decision that declined to reopen the Veteran's claim, he submitted additional service treatment records (clinical records) that he received from the National Personnel Records Center (NPRC) in April 2009.  The STRs were relevant to the Veteran's claim and had not previously been considered by the RO.  Therefore, the RO readjudicated the Veteran's claim on a de novo basis.  38 C.F.R. § 3.156(c).  


FINDING OF FACT

An acquired psychiatric disorder was not present in service or until many years thereafter, and there is no competent evidence that any current psychiatric disorder was initially manifested in or is otherwise related to service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including anxiety and depression due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records, including records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled for a Travel Board hearing in May 2013, but failed to report and did not request to be rescheduled.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  The Board finds that the VA examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The Veteran was interviewed and examined by a psychologist, who provided a detailed description of the Veteran's medical history, a discussion and analysis of the clinical findings, and included a rational explanation for the conclusions reached.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Psychiatric Disorder

The Veteran contends that he was treated for anxiety and depression in service, and believes that his symptoms were early manifestations of his current psychiatric problems.  The Veteran argues that his symptoms in service were misdiagnosed, and that service connection should be established for his current psychiatric disorder.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his current psychiatric disorder may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a credible opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The STRs showed that in October 1977, the Veteran was referred by his supervisor to the mental health clinic for evaluation because of repetitive mistakes while performing his duties as a telephone cable specialist.  The records indicated that the Veteran had been involved in a number of recent incidents, including walking into a hole where he had previously been working, dropping things on co-workers heads, cutting himself while working, etc.  The Veteran acknowledged his lack of coordination, low self-esteem and lack of confidence, and reported that he had been unable to adjust to his current work environment which resulted in frequent mistakes due to a poor attention span.  When interviewed by outpatient services, the Veteran displayed inappropriate laughter and flat affect following questions of a "feeling nature" and was admitted for a more extensive evaluation in order to rule out more severe psychopathology.  

On mental status examination, the Veteran was talkative and communicative with a superficial but adequate affect and mild tense feeling tone.  His general attitude was childish-like but his communication was goal-directed.  Insecurity, feelings of inadequacy and difficulty dealing with authoritarian figures were evident in his communications, but there was no evidence of perceptual changes, intellectual deficits or impairment of judgment, and the Veteran showed verbal insight into his situation.  Psychological tests showed the Veteran functioned within the normal range of intellectual abilities and there was no evidence of thought disturbance or psychomotor problems.  His personality seemed to be one of lacking in self-confidence and self-esteem with a lot of depressive features with anxiety being very prominent.  The diagnosis was adjustment reaction to adult life, manifested by a transient anxiety reaction, acute, mild, treated and recovered.  The Chief of Mental Health Services indicated that the Veteran did not have a psychiatric disorder that warranted any further action, and he was returned to full duty and considered qualified for world-wide duty.  

The STRs showed that the Veteran was seen for marital problems in January 1979 and April 1984, and that mental status findings on the latter occasion were within normal limits.  On a Report of Medical History (RMH) (for reenlistment) in June 1979, the Veteran reported a history of depression or excessive worry and nervous trouble for the past six months due to marital problems.  On examination, the Veteran's psychiatric status was normal.  The STRs showed that the Veteran was referred to the mental health clinic by his commander for evaluation in April 1981.  The examiner indicated that there was no evidence of a mental disorder, and the Veteran was returned to full duty.  

On a RMH for separation from service in February 1984, the Veteran specifically denied any trouble sleeping, depression or excessive worry, loss of memory or nervous trouble of any sort, and no pertinent abnormalities were noted on examination.  

The evidentiary record includes numerous VA and private medical records, including duplicate copies of VA records received from the Social Security Administration, showing treatment for various maladies from 2001 to the present.  The evidence indicated that the Veteran was admitted to a private facility for detox from alcohol and drug abuse in 1991, and that he was seen by various healthcare providers since 2001.  

The evidentiary record includes a letter from a former fellow serviceman D.A.H., dated in August 2007, and received in September 2009.  The serviceman indicated that the Veteran always seemed to have problems with clumsiness and accomplishing his duty assignments in service, and that he was teased by some of his team mates, so that their shortcomings were not noticed by their supervisor.  The atmosphere resulted in the Veteran not being involved in off duty activities, and that they only interacted with the Veteran during working hours.  The serviceman reported that the Veteran was apparently hospitalized for evaluation when the rest of the team was on temporary assignment, and that the Veteran was reassigned to another team with a new supervisor and he was released from the hospital, and that it appeared that things improved for the Veteran after that.  

With respect to the lay statement, the Board finds the evidence, as a whole, is of little probative value and declines to assign it any significant evidentiary weight.  That is, the letter does not provide any additional substantive information that would tend to show the Veteran had an acquired psychiatric disorder in service.  Further, the letter was reviewed and considered by the VA examiner in rendering his opinion that the Veteran did not have an acquired psychiatric disorder that was related to service.  

When examined by VA in November 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the clinical findings on examination.  The examiner indicated that the Veteran endorsed symptoms of a major depressive episode, which he reported had been present since service and had not subsided.  Given the time frame of more than 30 years, the examiner opined that the Veteran's symptoms were not indicative of a change from previous functioning and were more likely symptoms of a personality disorder rather than a mood disorder or an anxiety disorder.  In addition to depressive symptoms, the Veteran endorsed symptoms of borderline personality disorder.  The examiner opined that the Veteran's depressive symptoms and complaints of anxiety were best accounted for by a personality disorder, namely Borderline Personality Disorder.  The examiner referred to the letter from D.A.H., and noted that while the Veteran had been teased by his fellow servicemen, the symptoms of his personality disorder were more likely the result of his childhood experiences of neglect by his biological father following his parents' divorce and the persistent restrictions imposed by his step-father, which prevented him from active engagement in social activities.  These experiences can be conceptualized as evidence of an invalidating environment which more likely than not rendered the Veteran emotionally vulnerable characterized by emotional dysregulation (depressive symptoms, anger and anxiety), interpersonal dysregulation (fears of abandonment and weak social support), and behavioral dysregulation (suicide attempts, suicidal threats and impulsivity such as substance abuse, gambling and sexual promiscuity).  The examiner opined that the Veteran's symptoms of depression and anxiety were not caused by or a result of his treatment in service, and was more likely than not evidence of Borderline Personality Disorder.  

In this case, the Board finds that the November 2009 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found that the Veteran's symptoms of anxiety and depression in service were manifestations of Borderline Personality disorder associated with his childhood experiences, and was not related to any incident in service.  The examiner concluded that it was more likely than not that the Veteran's current symptoms were manifestations of a Borderline Personality disorder, and was not caused by or a result of service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995). (Personality disorders are not diseases or injuries for compensation purposes. 38 C.F.R. § 4.127). Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the November 2009 medical opinion.  

Inasmuch as there evidence of an acquired psychiatric disorder in service or until many years after his discharge from service, and no competent evidence that any current psychiatric disorder is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


